United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1181
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Elbert Jordan

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: September 23, 2013
                             Filed: October 22, 2013
                                 [Unpublished]
                                 ____________

Before RILEY, Chief Judge, BYE and GRUENDER, Circuit Judges.
                              ____________

PER CURIAM.

      On September 14, 2012, Elbert Jordan pled guilty to being a felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). On January 8, 2013,
the district court1 sentenced Jordan to 70 months imprisonment. Jordan challenges
the calculation of his sentence.

        In his Presentence Investigation Report, Jordan’s criminal history included a
combined four points for a 1987 Missouri state conviction of one count of first degree
robbery and one companion count of armed criminal action. During his sentencing
in this case, Jordan objected and argued the state conviction should count as three
points, although Jordan conceded the one point difference would not materially affect
the applicable United States Sentencing Guidelines (Guidelines) range. The district
court overruled the objection, noting the fourth point “has no impact on the Criminal
History Category because even if we were to remove one point, the defendant would
still be in Criminal History Category V.” Jordan appeals this decision.

       Jordan and the district court were correct that the fourth point, even if
improperly assessed, has no bearing on the Guidelines range. Because the asserted
error is harmless, we need not reach the merits of Jordan’s argument. See Fed. R.
Crim. P. 52(a); United States v. Casteel, 717 F.3d 635, 646-47 (8th Cir. 2013)
(disregarding an asserted error in calculating criminal history points because the
purported error had no impact on the length of the sentence).

      We affirm.
                       ______________________________




      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.

                                         -2-